                Case 5:20-cv-07741-BLF Document 81 Filed 12/22/20 Page 1 of 4



                                       UNITED STATES DISTRICT COURT
 1                                 NORTHERN DISTRICT OF CALIFORNIA
 2                                               SAN JOSE DIVISION
     ------------------------------------------------------------------ x
 3                                                                      : Case No. 5:20-cv-07741-BLF
     SANTA CRUZ LESBIAN AND GAY COMMUNITY :
 4   CENTER, et al.,                                                    : ORDER GRANTING IN PART
                                                                        : MOTION FOR NATIONWIDE
 5
                                                  Plaintiffs,           : PRELIMINARY INJUNCTION
 6                                                                      :
              v.                                                        :
 7                                                                      :
     DONALD J. TRUMP, et al.,                                           :
 8                                                                      :
                                                  Defendants.           :
 9
                                                                        :
10   ------------------------------------------------------------------ X

11          Upon consideration of Plaintiffs’ Motion for Nationwide Preliminary Injunctive Relief
12   and Memorandum of Points and Authorities and, with the benefit of oral argument, this Court
13   finds that Plaintiffs have demonstrated a need for preliminary injunctive relief in this case. See
14   Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008). Thus, the Court
15   GRANTS IN PART Plaintiffs’ motion and issues the following preliminary injunction against
16   the following organizational defendants and individual defendants in their official capacities, the
17   U.S. Department of Labor and its Secretary, Eugene Scalia; Craig E. Leen, Director of the Office
18   of Federal Contract Compliance Programs (“OFCCP”); the Office of Management and Budget
19   (“OMB”) and its Director, Russell Vought; U.S. Department of Health and Human Services and
20   its Secretary, Alex M. Azar II; U.S. Department of Justice and the Attorney General, William
21   Pelham Barr; U.S. Department of Housing and Urban Development and its Secretary, Benjamin
22   Solomon Carson, Sr.; U.S. Department of Veterans Affairs and its Secretary, Robert Wilkie; the
23   National Endowment for the Humanities and its Chair, Jon Parrish Peede; and the National
24   Endowment for the Arts and its Chair, Mary Anne Carter (“Defendants”):
25      1. Defendants are hereby enjoined from implementing or enforcing Sections 4 and 5 of
26          Executive Order 13950 (the “Executive Order”) in any manner against any recipient of
27

28                                                -1-
         Case 5:20-cv-07741-BLF Document 81 Filed 12/22/20 Page 2 of 4


 1   federal funding by way of contract, subcontract, grant, or sub-grant, including Plaintiffs.

 2   Specifically, Defendants,

 3      a. With regard to Section 4(a)(1), shall not insist on, impose, or include provisions in

 4          any government contract or subcontract requiring that contractors or

 5          subcontractors not use workplace trainings that involve the concepts set forth in

 6          Section 4(a)(1) of the Executive Order and agency guidance anticipating or

 7          implementing the Executive Order, including OMB Memorandum M-20-34, OMB

 8          Memorandum M-20-37, Department of Labor FAQs dated October 7, 2020, and

 9          Department of Labor Request for Information dated October 22, 2020; and shall

10          not enforce any such provisions contained in government contracts or subcontracts

11          to the extent that those provisions have already been included;

12      b. With regard to Section 4(a)(2), shall not require contractors or subcontractors to

13          provide notice of any commitments under the Executive Order or any contract

14          term inserted pursuant to the Executive Order to their respective labor unions or

15          employee representatives;

16      c. With regard to Section 4(a)(3), shall not cancel, terminate, suspend in whole or in

17          part, any contractor or subcontractors’ government contracts, nor declare any

18          contractor or subcontractor ineligible for further government contracts, nor impose

19          any other sanctions, on the basis of purported noncompliance with the Executive

20          Order or any agency action implementing Section 4 or 5 of the Executive Order;

21      d. With regard to Section 4(a)(4), shall not require contractors to include any

22          provisions in their subcontracts and purchase orders to bind their subcontractors

23          and vendors to the terms of the Executive Order or agency action implementing

24          Section 4 or 5 of the Executive Order, nor require contractors to take action with

25          regard to any subcontract or purchase order to enforce such provisions;

26      e. With regard to Section 4(b), shall not utilize any hotline to collect information

27          regarding contractors’ alleged noncompliance with the Executive Order or any

28
                                             -2-
     Case 5:20-cv-07741-BLF Document 81 Filed 12/22/20 Page 3 of 4


 1      agency action implementing Section 4 or 5 of the Executive Order, or investigate

 2      any such alleged noncompliance with the Executive Order, received through the

 3      OFCCP hotline or any other means, nor take any enforcement action or provide

 4      any remedial relief as a result of such alleged noncompliance with the Executive

 5      Order;

 6   f. With regard to Section 4(c), shall not publish any additional Requests for

 7      Information seeking information from any individual or entity regarding the

 8      training, workshops, or programming provided to employees of government

 9      contractors or subcontractors with respect to compliance or noncompliance with

10      the Executive Order or any agency action implementing Section 4 or 5 of the

11      Executive Order;

12   g. With regard to Section 5, shall not insist on, impose, or include—or instruct,

13      require, facilitate, or permit any agency to insist on, impose, or include—

14      conditions in any grant program requiring grant or sub-grant recipients to certify

15      that they will not use federal funds to promote any of the concepts set forth in

16      Section 5 of the Executive Order and agency guidance anticipating or

17      implementing the Executive Order, nor instruct, require, facilitate, or permit any

18      agency review of grant programs or identification of grant programs on which

19      such restrictive conditions may be imposed, nor submit reports that have been

20      drafted or prepared prior to the date of this Order regarding grant programs on

21      which such restrictive conditions may be imposed, nor review such reports already

22      produced pursuant to the Executive Order; and shall not enforce any such

23      conditions imposed on grantees and sub-grantees to the extent they have already

24      been included in government grants or sub-grants; and

25   h. Shall not take any other action, whether or not listed above, intended to effectuate

26      or enforce Section 4 or 5 of the Executive Order.

27

28
                                         -3-
             Case 5:20-cv-07741-BLF Document 81 Filed 12/22/20 Page 4 of 4


 1   2. This injunction shall take effect immediately. Defendants shall take appropriate steps to

 2      ensure prompt compliance, and shall provide notice of this injunction to contractors, sub-

 3      contractors, grantees, and sub-grantees for whom such terms have been imposed.

 4   3. This injunction shall apply to all Defendants as well as any of Defendants’ officers,

 5      agents, servants, employees, and attorneys. This injunction shall further apply to any other

 6      persons who are in active concert or participation with Defendants or Defendants’

 7      officers, agents, servants, employees, and attorneys. Fed. R. Civ. P. 65(d)(2).

 8   4. This injunction shall be in effect until further order of the Court.

 9

10   IT IS SO ORDERED.

11

12   Dated: December 22, 2020

13                                                  ____________________________________
                                                           BETH LABSON FREEMAN
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -4-
